El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
El apelante en este caso está deseoso de demostrar la actuación de la corte en respuesta a una moción para ar-chivar la causa fundada en que no se celebró el juicio den-tro de 120 días de presentada la acusación. Manifestando que el secretario omitió incluir la resolución en la transcrip-ción, dicho apelante acompaña un certificado del taquígrafo conteniendo la orden de la corte. Hemos resuelto frecuen-temente que el taquígrafo carece de facultad para certifi-*855car un procedimiento a esta corte. Debe ser la corte, el se-cretario o los abogados, según la materia qne ba de ser cer-tificada. Véase especialmente el artículo 356 del Código de Enjuiciamiento Criminal.
Si una materia no aparece del récord en la corte interior debe hacerse que así aparezca mediante la correspon-diente solicitud.
La moción de corrección debe ser desestimada.

Denegada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.